DETAILED ACTION
Claims 1-5, 7-11, 21-25 and 27-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/732718 filed on 9/18/2018.

Response to Arguments
Applicant’s arguments and amendments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brueckner et al, US 2018/0188427 A1 (Brueckner).

Regarding Claim 1, Brueckner discloses an image capture device comprising: 
a first image sensor comprising a plurality of pixel cells each comprising a plurality of pixels (Brueckner Fig.1 – 108 Image Sensor); 
a visible light color filter array comprising a plurality of different individual visible light color filters; and 	an alternative light filter array comprising a plurality of individual alternative light filters, one individual alternative light filter of the plurality of individual alternative light filters covering both a first set of pixels of a plurality of pixels in a first pixel cell of the plurality of pixel cells and a second set of pixels of a plurality of pixels in a second pixel cell of the plurality of pixel cells, the first pixel cell being adjacent the second pixel cell; each of the plurality of the different individual visible light color filters covering a different pixel in the first and second sets of pixels, the pixels covered by individual visible light color filters of the plurality of different individual color filters being different from pixels covered by the individual alternative light filter (Brueckner [0035] – FIG. 1 depicts an example image capture device 100 according to example embodiments of the present disclosure. Image capture device 100 can include a shutter 102, one or more initial filters 104, a color filter array 106, an image sensor 108, and an image processor 110; [0036] – With more particular reference to FIG. 1, shutter 102 can be selectively controlled between open and closed positions. When shutter 102 is controlled to an open position, incoming light 112 passes through a lens, optional initial filters 104 and color filter array 106 before reaching image sensor 108. The one or more initial filters 104 can be positioned before, between and/or after the shutter 102 to filter incoming light 112 provided to image capture device 100. Initial filter(s) can include, for example, an infrared (IR) filter, a neutral density (NR) filter, an ultraviolet (UV) filter, or other filter type. Image sensor 108 can obtain raw image capture data 114 in accordance with a global shutter exposure protocol by which shutter 102 is controlled to expose the entire image sensor 108 to incoming light 112 at substantially the same time).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brueckner, in view of Ramirez Lunaetal, US 2019/0327394 Al (RL).

Regarding Claim 11, Brueckner discloses the image capture device of Claim 1, as outlined above.
However, Brueckner does not explicitly disclose the first image sensor further comprising: a plurality of visible light color filtered cells interleaved with a plurality of alternative light filtered pixel cells.
RL teaches the first image sensor further comprising: a plurality of visible light color filtered cells interleaved with a plurality of alternative light filtered pixel cells (RL [0290] — The light sources 708 and the filter 740 may be switched quickly to generate alternating images with visible light and fluorescent light).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Brueckner so the first image sensor with a plurality of visible light color filtered cells interleaved with a plurality of alternative light filtered pixel cells, as taught by RL. One would be motivated to create alternating images with visible light and fluorescent light.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, stemming from claim 30, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant inserted allowable subject matter into preceding independent claims (claims 21 and 28), therefore claims 21-25 and 27-29 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/              Primary Examiner, Art Unit 2483